[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] CORRECTED MEMORANDUM OF DECISION
The Memorandum of Decision dated January 25, 2002 is hereby corrected so that the second full sentence on page 3 shall read as follows:
"The plaintiff subsequently received from the defendant a formal written lease including the previously mentioned rental terms as well as the following provision:"
In all other respects the Court's Memorandum will remain the same.
____________________ White, J.